DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Remarks and Amendment filed on Jun. 30, 2022.
Claims 1-40, 45, 48, 54 and 57 have been canceled.
Claims 41, 50 and 59 have been amended.
Claim 61 has been added.
Allowable Subject Matter
Claims 41-44, 46-47, 49-53, 55-56 and 58-61 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 41, 50 and 59, although, the prior arts disclose all the subject maters described in previous rejection. However, none of them teach changing, at the user equipment, to a power saving mode by placing at least one of the plurality of antenna panels in at least one of an inactive transmit state and an inactive receive state; and in response to the change that places at least one of the plurality of antenna panels in at least one of an inactive transmit state and an inactive receive state, providing, by the user equipment, antenna panel current usage information to the base station, the antenna panel current usage information indicative of which of the plurality of antenna panels are actively being used for at least one of receiving or transmitting a channel, the channel comprising at least one of a physical downlink control channel, a physical downlink shared channel, a physical uplink control channel, or a physical uplink shared channel or to fairly suggest the invention in the combination as claimed.
Claims 42-44, 46-47, 49, 51-53, 55-56, 58 and 60-61 are allowed as being dependent on independent claims 41, 50 and 59.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647